



Exhibit 10.49


TENNECO INC.
EXCESS BENEFIT PLAN
(As Amended and Restated Effective as of January 1, 2018)
SECTION 1
GENERAL
1.1.    History, Purpose and Effective Date. Tenneco Inc. (“Tenneco”) previously
adopted the Tenneco Inc. Excess Benefit Plan (the “Plan”), effective as of
January 1, 2007 to provide benefits to eligible employees of Tenneco and the
Employers (as defined in subsection 1.2) whose benefits under the Tenneco 401(k)
Retirement Savings Plan (the “401(k) Plan”) are limited as the result of certain
limitations of the Internal Revenue Code of 1986, as amended (the “Code”), and
as a result of the compensation that is taken into account under the 401(k) Plan
for contribution purposes. The Plan was amended and restated effective as of
January 1, 2013 and has been further amended. The following provisions
constitute an amendment, restatement and continuation of the Plan effective as
of January 1, 2018 (the “Effective Date”). The Plan is intended to constitute an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.
The Plan is intended to comply with section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and will be interpreted and administered in
accordance therewith.
1.2.    Employers and Related Companies. Tenneco and any Related Company which,
with the consent of Tenneco, adopts the Plan are referred to below collectively
as the “Employers” and individually as an “Employer”. The term “Related Company”
means any corporation or trade or business during any period that it is, along
with Tenneco, a member of a controlled group of trades or businesses within the
meaning of sections 414(b) and (c) of the Code. As of the Effective Date,
Tenneco Automotive Operating Company will continue as an Employer under the Plan
without any further action of any person.
1.3.    Plan Administration. The authority to control and manage the operation
and administration of the Plan will be vested in the Tenneco Benefits Committee
(the “Administrative Committee”). In controlling and managing the operation and
administration of the Plan, the Administrative Committee will have full and
discretionary power and authority to conclusively interpret and construe the
provisions of the Plan, to determine the amount of benefits and the rights or
eligibility of employees or Participants under the Plan and to establish a
claims procedure, and will have such other powers and authorities as may be
necessary to discharge its duties hereunder. Any interpretation of the Plan and
any decision made by the Administrative Committee on any matter within the
discretion of the Administrative Committee shall be binding on all persons. A
misstatement or other mistake of fact shall be corrected when it becomes known,
and the Administrative Committee shall make such adjustment on account thereof
as it considers equitable and practicable. The Administrative Committee may
delegate such of its ministerial or discretionary duties and functions as it may
deem appropriate to any employee or group of employees of any Employer.





--------------------------------------------------------------------------------





1.4.    Source of Benefit Payments. Benefits payable under the Plan by any
Employer will be paid from the general revenues and assets of such Employer and
no Employer will be required to set up a funded reserve or otherwise set aside
specific funds for the payment of its obligations under the Plan. None of the
individuals entitled to benefits under the Plan will have any claim on, or any
beneficial ownership interest in, any assets of any Employer, and any rights of
such individuals under the Plan will constitute unsecured contractual rights
only.
1.5.    Applicable Laws. The Plan will be construed and administered in
accordance with the internal laws of the State of Illinois to the extent that
such laws are not preempted by the laws of the United States of America.
1.6.    Gender and Number. Where the context admits, words in any gender will
include any other gender, words in the singular will include the plural and the
plural will include the singular.
1.7.    Plan Year. The Plan Year shall be the calendar year.
1.8.    Supplements. The provisions of the Plan as applied to any Employer, to
any group of employees of any Employer may, with the consent of Tenneco, be
modified or supplemented from time to time by the adoption of one or more
Supplements. Each Supplement shall form a part of the Plan as of the
Supplement’s effective date. In the event of any inconsistency between a
Supplement and the Plan document, the terms of the Supplement shall govern.
SECTION 2    

PARTICIPATION
2.1.    Eligibility for Participation. The Compensation/Nominating/Governance
Committee of Tenneco (the “CNG Committee”) has determined that those employees
of the Employers with a designation of EICP 1 or higher (other than any such
employee who is specifically excluded from participation by the CNG Committee)
shall be eligible to participate in the Plan (each an “Eligible Employee”). Once
an individual has been designated as an Eligible Employee, he shall remain as an
Eligible Employee as long as he continues to be employed by the Employers or, if
earlier, the first day of the first Plan Year following the date as of which he
is no longer designated EICP 1 or higher.
2.2.    Effective Date of Participation; Reemployment. Each person who is an
Eligible Employee as of the first day of a Plan Year shall become a
“Participant” in the Plan as of the first day of the Plan Year. If a person
becomes an Eligible Employee after the first day of a Plan Year, he shall become
a “Participant” in the Plan as of the first day on which he is an Eligible
Employee. Once an individual becomes a Participant in the Plan for a Plan Year,
he shall remain a Participant for the entire Plan Year (or portion thereof);
provided, however, that an individual’s participation in the Plan for a Plan
Year shall end as of his Termination Date (as defined in subsection 5.1(a))
except as provided in Section 3. Notwithstanding the foregoing, if a
Participant’s Termination Date occurs during a Plan Year and he is employed or
reemployed by





--------------------------------------------------------------------------------





an Employer or Related Company prior to the last day of the Plan Year, he shall
immediately become a Participant upon his reemployment.
2.3.    Restricted Participation. During any period that a Participant continues
in the employ of an Employer or a Related Company but is not an Eligible
Employee and during any period for which no Employer Deferred Contributions (as
defined in subsection 3.2) are made with respect to the Participant, the
Participant, or in the event of his death, his beneficiary, will be considered
and treated as a Participant for all purposes of the Plan except for purposes of
Section 3.
2.4.    Plan Not Contract of Employment. The Plan does not constitute a contract
of employment or continued service, and nothing in the Plan will give any
Participant the right to be retained in the employ of any Employer, nor any
right or claim to any benefit under the Plan, except to the extent specifically
provided under the terms of the Plan.
SECTION 3    

ACCOUNTS AND CONTRIBUTIONS
3.1.    Participant Accounts. The Administrative Committee shall maintain a
bookkeeping “Account” in the name of each Participant to reflect such
Participant’s interest under the Plan.
3.2.    Contributions.
(a)
Participant Contributions. Participants are not required or permitted to make
any contributions under the Plan.

(b)
Employer Bonus Contributions. Each Employer shall make contributions to the Plan
for each Plan Year (“Employer Bonus Contributions”) on behalf of each of its
employees who is a Participant for such Plan Year who was paid a bonus (or who
would have been paid a bonus but for a deferral election related to such bonus)
under the Company’s annual performance bonus plan (currently known as the
Tenneco Inc. Annual Incentive Plan) (the “Bonus”) from the Employer for such
Plan Year. The amount of the Employer Bonus Contribution made by an Employer for
any Plan Year on behalf of any Participant shall be equal to (i) the Company
Retirement Contribution percentage that applies to such Participant for such
Plan Year under the 401(k) Plan (determined as of the first day of the Plan Year
(or the date on which the Participant was first eligible to participate in the
401(k) Plan for such Plan Year, if later), without regard to any changes in such
percentage during the Plan Year), multiplied by (ii) the Bonus. Employer Bonus
Contributions shall be credited to the applicable Participants’ Accounts in
accordance with subsection 4.1.

(c)
Employer Retirement Contributions. Each Employer shall make contributions to the
Plan for each Plan Year (“Employer Retirement Contributions”) on behalf of each
of its employees who is a Participant in the Plan for such Plan Year and whose
Company Retirement Contributions under the 401(k) Plan for such Plan






--------------------------------------------------------------------------------





Year are limited for such Plan Year by the limitations of section 401(a)(17) of
the Code. The amount of Employer Retirement Contributions made by any Employer
for any Plan Year on behalf of any Participant shall be equal to (i) the Company
Retirement Contribution percentage that applies to such Participant for such
Plan Year under the 401(k) Plan (determined as of the first day of the Plan Year
(or the date on which the Participant was first eligible to participate in the
401(k) Plan for such Plan Year, if later) without regard to any changes in such
percentage during the Plan Year), multiplied by (ii) the Participant’s
Compensation (as defined in the 401(k) Plan, but without regard to the
limitations of section 401(a)(17) of the Code) for such Plan Year in excess of
the limitations of section 401(a)(17) of the Code for such Plan Year. Employer
Retirement Contributions shall be credited to the applicable Participants’
Accounts in accordance with subsection 4.1.
(d)
Employer Matching Contributions. Each Employer shall make contributions to the
Plan for each Plan Year (“Employer Matching Contributions”) on behalf of each of
its employees who is a Participant in the Plan for such Plan Year, who has made
the maximum permitted salary deferrals to the 401(k) Plan for such Plan Year,
who is employed by the Employer on the last day of the Plan Year and whose
Matching Company Contributions under the 401(k) Plan for such Plan Year are
limited for such Plan Year by the limitations of section 401(a)(17) of the Code.
The amount of Employer Matching Contribution made by any Employer for any Plan
Year on behalf of any Participant shall be equal to the difference (but not less
than zero) between (i) the maximum Matching Company Contributions that could
have been made on behalf of the Participant under the 401(k) Plan for that year
had the limitations of section 401(a)(17) of the Code had not applied minus (ii)
the maximum Matching Company Contributions that could have been made on behalf
of the Participant under the 401(k) Plan for that year taking into account the
limitations of section 401(a)(17) of the Code. Employer Matching Contributions
shall be credited to the applicable Participants’ Accounts in accordance with
subsection 4.1.

Employer Bonus Contributions, Employer Retirement Contributions and Employer
Matching Contributions are sometimes collectively referred to herein as
“Employer Deferred Contributions”.
SECTION 4    

PLAN ACCOUNTING
4.1.    Adjustment of Accounts. Each Participant’s Account shall be adjusted in
accordance with this Section 4, in a uniform, nondiscriminatory manner, as of
each business day on which the New York Stock Exchange is open for business
(each an “Accounting Date”). As of each Accounting Date, the balance of each
Participant’s Account shall be adjusted as follows:
(a)
first, charge to the Account balance the amount of any distributions under the
Plan with respect to that Account that have not previously been charged;






--------------------------------------------------------------------------------







(b)
next, credit to the Account balance the amount of Employer Deferred
Contributions made on behalf of the Participant in accordance with Section 3
since the preceding Accounting Date; and

(c)
finally, adjust the Account balance for the applicable investment return in
accordance with subsection 4.2.

4.2.    Investment Return. The following shall apply with respect to amounts
credited to a Participant’s Account:
(a)
Amounts credited to a Participant’s Account in accordance with subsection 4.1
shall be adjusted as of each Accounting Date to reflect the value of an
investment equal to the Participant’s Account balance in one or more assumed
investments that the Administrative Committee offers from time to time and
communicated to Participants (the “Investment Funds”), and which the Participant
directs the Administrative Committee to use for purposes of adjusting his
Account. Such amount shall be determined without regard to taxes that would be
payable with respect to any such Investment Fund, but will be adjusted for any
investment management or similar fee that is customarily paid with respect to
the Investment Fund.

(b)
To the extent permitted by the Administrative Committee, the Participant may
elect to have different portions of his Account balance for any period adjusted
on the basis of different Investment Funds and any election by a Participant
with respect to an Investment Fund shall be subject to such rules and
regulations established from time to time by the Administrative Committee.

(c)
Notwithstanding the election by Participants of certain investments in specified
Investment Funds and the adjustment of their Accounts based on such investment
elections, the Plan does not require, and no trust or other instrument that may
be maintained in connection with the Plan shall require, that any assets or
amounts that are set aside in trust or otherwise for the purpose of paying Plan
benefits shall actually be invested in the investment alternatives selected by
Participants.

(d)
Any change in the Participant’s investment direction shall be made in accordance
with rules established by the Administrative Committee, shall apply
prospectively only and shall be implemented as soon as practicable after the
direction is received by the Administrative Committee.

The Administrative Committee may eliminate any Investment Fund at any time;
provided, however, that the Administrative Committee may not retroactively
eliminate any Investment Fund.
4.3.    No Actual Investment. Notwithstanding any other provision of the Plan
that may be interpreted to the contrary, the Investment Funds are to be used for
measurement purposes only and Participants’ election of any such Investment
Fund, the allocation of amounts to Participants’ Accounts, the calculation of
any additional amounts and the crediting or debiting of amounts to Participants’
Accounts shall not be considered or construed in any manner as an actual
investment of Participants’ Accounts in any investment alternative. In the event
that Tenneco or any other Employer, in its own discretion, decides to invest
funds in any or all of the





--------------------------------------------------------------------------------





investment funds that correspond to the Investment Funds under the Plan, no
Participant shall have any rights in or to such actual investments themselves.
Without limiting the generality of the foregoing, a Participant’s Account
balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his behalf by the Employers and the Participant shall at
all times remain an unsecured creditor of the Employers.
4.4.    Statement of Plan Account. The Administrative Committee will cause to be
delivered to each Plan Participant a statement of the balances of his Account as
required by law.
SECTION 5    

PAYMENT OF PLAN BENEFITS
5.1.    Certain Definitions. For purposes of the Plan:
(a)
A Participant’s “Termination Date” shall mean the date on which his employment
with the Employers and Related Companies terminates for any reason. Whether a
Participant has had a termination of employment shall be interpreted and
administered in all respects in accordance with section 409A of the Code and
applicable regulations issued thereunder.

(b)
A Participant’s Years of Service shall be equal to the number of Years of
Service credited to him under the 401(k) Plan for purposes of vesting; provided,
however, that if a Participant is not a participant in the 401(k) Plan, his
Years of Service shall be determined in accordance with the foregoing, as if he
were a participant in the 401(k) Plan.

5.2.    Vesting. A Participant shall become vested in his Employer Deferred
Contributions, and income, loses, appreciation and depreciation attributable
thereto, when he completes three Years of Service. If a Participant’s
Termination Date occurs prior to the date on which he completes three Years of
Service, he shall forfeit the balance in his Account and he shall have no
further rights to any portion of such balance.
5.3.    Time and Form of Payment. The vested balance of a Participant’s Account
shall be distributed in a lump sum cash payment within 30 days following his
Termination Date. Notwithstanding the foregoing or any other provision of the
Plan to the contrary, if the Participant is a specified employee (within the
meaning of section 409A of the Code) on his Termination Date, the amount
credited to his Account under the Plan shall be paid in a lump sum cash payment
on the first business day of the seventh month following his Termination Date.
5.4.    Withholding for Tax Liability. Any Employer may withhold or cause to be
withheld from any Employer Deferred Contributions or any other amounts otherwise
due to the Participant or any payment of benefits made pursuant to the Plan any
taxes required to be withheld and such sum as the Employer may reasonably
estimate to be necessary to cover any taxes for which the Employer may be liable
and that may be assessed with regard to such deferrals or payments under the
Plan.





--------------------------------------------------------------------------------







5.5.    Beneficiary Designation. A Participant may, from time to time, designate
in writing any legal or natural person or persons (who may be designated
contingently or successively) to whom payments are to be made if the Participant
dies before receiving payment of his entire Account balance. A beneficiary
designation form will be effective only after it is filed in writing with the
Administrative Committee while the Participant is alive and will cancel all
beneficiary designation forms filed earlier.
5.6.    Payment to Persons Under Legal Disability. In the event that any amount
will be payable under this Plan to a Participant under legal or other disability
who, in the opinion of the Administrative Committee, is unable to administer
such payments, the payments will be made to the legal conservator of the estate
of such Participant or, if no such legal conservator will have been appointed,
then to any individual (for the benefit of such Participant) whom the
Administrative Committee may from time to time approve.
5.7.    Benefits May Not Be Assigned or Alienated. Benefits payable to
Participants or beneficiaries under this Plan may not be anticipated, assigned
(either at law or in equity), alienated, pledged, encumbered or subject to
attachment, garnishment, levy, execution or other legal or equitable process.
5.8.    Special Section 409A Provisions. It is intended that the Plan comply
with the provisions of section 409A of the Code and all provisions of the Plan
shall be construed and interpreted in accordance with the requirements of
section 409A of the Code and applicable guidance thereunder.
SECTION 6    

AMENDMENT AND TERMINATION
Tenneco reserves the right to amend or terminate the Plan by action of the CNG
Committee, or the committee or person to which it delegates such authority, and
each Employer reserves the right to terminate the Plan, as applied to it;
provided, however, that no such amendment or termination of the Plan will reduce
the amount credited to any Participant as of the date of such amendment or
termination.
    





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Tenneco has caused the Plan to be executed on its behalf by
its respective officers thereunder duly authorized, as of the Effective Date.


TENNECO INC.






 
 
By: /s/
Gregg A. Bolt
 
 
Name:
Gregg A. Bolt
 
 
Title:
Senior Vice President Global Human Resources and Administration








--------------------------------------------------------------------------------





SUPPLEMENT A
TO
TENNECO INC.
EXCESS BENEFIT PLAN


Application
A-1. This Supplement A to Tenneco Inc. Excess Benefit Plan shall apply as of
January 15, 2007 to the benefits of Participant Gregg Sherrill (“Sherrill”).

Definitions
A-2. Unless the context clearly implies or indicates the contrary, a word, term
or phrase used or defined in the Plan is similarly used or defined for purposes
of this Supplement A.

Employer Retirement
A-3. Sherrill shall not be entitled to benefits pursuant to

Contributions
subsection 3.2 of the Plan and, in lieu thereof, he shall be entitled to
Employer Deferred Contributions under the Plan in accordance with this Section
A-3. For each Plan Year, the amount of Employer Deferred Contributions to which
Sherrill is entitled shall be determined in accordance with the following
formula:

(a)
his Total Compensation (as defined below) for the Plan Year;

MULTIPLIED BY
(b)    the applicable percentage from the following schedule:
Portion of the Plan Year that        % of Plan Eligible
His Age is:                Compensation
54 but not 55 years                7.0%
55 but not 60 years                 8.5%
60 years and over                10.0%
MULTIPLIED BY
(c)    1.50; and
REDUCED BY
(d)
2 percent of his Compensation (provided that the provisions of this paragraph
(d) shall not apply for the period commencing on January 15, 2007 and ending on
January 14, 2008).






--------------------------------------------------------------------------------







For purposes of this Supplement A, “Total Compensation” for any Plan Year means
Sherrill’s Compensation for such Plan Year, determined (A) without regard to the
limitations of section 401(a)(17) of the Code and (B) by adding the Bonus to the
amount that would otherwise be Compensation for the Plan Year. Employer Deferred
Contributions made on behalf of Sherrill for any Plan Year pursuant to this
Supplement A shall be treated for all purposes under the Plan as Employer
Deferred Contributions.
Other Terms of Plan
A-4. Except as otherwise provided in this Supplement A, the terms and conditions
of the Plan shall apply to Sherrill.










--------------------------------------------------------------------------------





SUPPLEMENT B
TO
TENNECO INC.
EXCESS BENEFIT PLAN


Application
B-1. This Supplement B to Tenneco Inc. Excess Benefit Plan shall apply as of
January 15, 2007 to the benefits of Participant Kenneth Trammell (“Trammell”).

Definitions
B-2. Unless the context clearly implies or indicates the contrary, a word, term
or phrase used or defined in the Plan is similarly used or defined for purposes
of this Supplement B.

Employer Retirement
B-3. Trammell shall not be entitled to benefits pursuant to

Contributions
subsection 3.2 of the Plan and, in lieu thereof, he shall be entitled to
Employer Deferred Contributions under the Plan in accordance with this Section
B-3. For each Plan Year, the amount of Employer Deferred Contributions to which
Trammell is entitled shall be determined in accordance with the following
formula:

his Total Compensation (as defined below) for the Plan Year;
MULTIPLIED BY
(a)    the applicable percentage from the following schedule:
Portion of the Plan Year that        % of Plan Eligible
His Age is:                Compensation
45 but not 50 y ears                6.0%
50 but not 55 years                7.0%
55 but not 60 years                 8.5%
60 years and over                10.0%
MULTIPLIED BY
(b)    2.0; and
REDUCED BY
(c)
his Compensation multiplied by the applicable percentage from the following
schedule:






--------------------------------------------------------------------------------









Portion of the Plan Year that        % of Plan Eligible
His Age is:                Compensation
45 but not 50 years                6.0%
50 but not 55 years                7.0%
55 but not 60 years                 8.5%
60 years and over                10.0%
For purposes of this Supplement B, “Total Compensation” for any Plan Year means
Trammell’s Compensation for such Plan Year, determined (A) without regard to the
limitations of section 401(a)(17) of the Code and (B) by adding the Bonus to the
amount that would otherwise be Compensation for the Plan Year. Employer Deferred
Contributions made on behalf of Trammell for any Plan Year pursuant to this
Supplement B shall be treated for all purposes under the Plan as Employer
Deferred Contributions.
Other Terms of Plan
B-4. Except as otherwise provided in this Supplement B the terms and conditions
of the Plan shall apply to Trammell.






--------------------------------------------------------------------------------





SUPPLEMENT C
TO
TENNECO INC.
EXCESS BENEFIT PLAN


Application
C-1. This Supplement C to Tenneco Inc. Excess Benefit Plan shall apply as of
January 6, 2015 to the benefits of Participant Brian J. Kesseler (“Kesseler”).

Definitions
C-2. Unless the context clearly implies or indicates the contrary, a word, term
or phrase used or defined in the Plan is similarly used or defined for purposes
of this Supplement C.

Employer Retirement
C-3. Kesseler's benefits under subsection 3.2 of the Plan shall be

Contributions calculated in accordance with subsection 3.2 of the Plan except as
follows;
    
(a) The Employer Bonus Contributions (as defined in subsection 3.2(b) of the
Plan) to which Kesseler shall be entitled for any Plan Year shall be calculated
in accordance with subsection 3.2(b) of the Plan; provided, however, that the
Company Retirement Contribution percentage that will be applied to determine the
amount of the Employer Bonus Contributions shall be 3%.


(b) The Employer Retirement Contributions (as defined in subsection 3.2(c) of
the Plan) to which Kesseler shall be entitled for any Plan Year shall be
calculated in accordance with subsection 3.2(c) of the Plan; provided, however,
that the Company Retirement Contribution percentage that will be applied to
determine the amount of the Employer Retirement Contributions shall be 3%.


Other Terms of Plan
C-4. Except as otherwise provided in this Supplement C the terms and conditions
of the Plan shall apply to Kesseler.














